Per Curiam.
—An action was brought by Mrs. V. I. Walker by next friend, against the administratrix of the estate of A. Willis, deceased, the declaration alleging the storage of certain furniture with the decedent and the use thereof for the benefit of the decedent’s estate and destruction and loss thereof for which payment is refused. There was judgment for the defendant on a directed verdict, and the plaintiff took writ of error.
The errors assigned are in denying a new trial and in entering judgment for the defendant. Among the grounds of the motion for new trial are the rulings of 'the court in rejecting evidence for the plaintiff, and in striking all the testimony of the plaintiff and directing a verdict for the defendant.
It was error to reject the evidence of the plaintiff as to the depositing by her of her furniture with the items and value thereof in the decedent’s storage house, and in refusing to permit her to testify what had become of it since that time, and of other witnesses tending to establish the value thereof; and it was error to strike all, or any part of the evidence for the plaintiff, and error to direct a verdict for the defendant.
For the errors found, the judgment is reversed, at the cost of the defendant in error.
Taylor, C. J., and Cockrell, Whitfield and Ellis, JJ., concur.
Shackleford, J., dissents.